06/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0299


                                      OP 20-0299


 GENE R. MEREDITH,

              Petitioner,

       v.
                                                                   ORDER
LYNN GUYER, Warden,
Montana State Prison,

              Respondent.



      Gene R. Meredith has filed a petition for a writ of habeas corpus seeking release
from imprisonment. Meredith states that his sentence of"999 years" exceeds the statutory
authority of one hundred years, citing "94-5-102" in apparent reference to the former
Revised Code of Montana. He states that his criminal case should not be remanded to
correct this sentence, but instead this Court should "vacate the illegal sentence in [its]
entirety .. . ." Meredith requests his unconditional and immediate release.
      In 2008, a Cascade County jury found Meredith guilty of deliberate homicide for a
woman's murder in 2006. The Eighth Judicial District Court sentenced Meredith to life
without parole. Meredith appealed his conviction on other grounds,and this Court affirmed
his conviction. State v. Meredith, 2010 MT 27, 355 Mont. 148, 226 P.3d 571.
      Meredith is not entitled to habeas corpus relief or his release because his sentence
is valid. After 1973, § 94-5-102, R.C.M.(1947), was amended to become § 45-5-102,
MCA. Mont. Laws 1973, ch. 513, § 1. Section 45-5-102(2), MCA (2005), provides that:
      A person convicted of the offense of deliberate homicide shall be punished
      by death as provided in 46-18-301 through 46-18-310, unless the person is
      less than 18 years of age at the time ofthe commission ofthe offense, by life
      imprisonment, or by imprisonment in the state prison for a term of not less
      than 10 years or more than 100 years, except as provided in 46-18-219 and
      46-18-222.
Statutory authority exists, pursuant to § 46-18-219(1)(a)(i), MCA, for a district court to
impose a life sentence without the possibility of release for a conviction of deliberate
homicide. Accordingly, the District sentenced him to prison for life without parole.
Meredith, ¶ 1. Meredith's cursoty mention of a 999-year sentence may be a reference to
how the prison officials calculate his sentence for parole ineligibility; however, it has no
bearing because it is not in a court's fmaljudgment.
       Meredith could have challenged the term of his sentence in his appeal. He did not
do so. He provides no basis that his sentence is illegal. Therefore,
      IT IS ORDERED that Meredith's Petition for a Writ of Habeas Corpus is DENIED
and DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Gene R. Meredith personally.
      DATED this       'day of June, 2020.



                                                               Chief Justice




                                                               1Y1
                                                                Justices